704 N.W.2d 76 (2005)
474 Mich. 874-79
D'AGOSTINI
v.
CLINTON GROVE CONDOMINIUM ASS'N.
No. 128438.
Supreme Court of Michigan.
October 6, 2005.
Application for Leave to Appeal.
SC: 128438, COA: 250896.
On order of the Court, the application for leave to appeal the March 1, 2005 judgment of the Court of Appeals s considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Court of Appeals and REINSTATE the judgment of the Macomb Circuit Court, for the reasons stated in the dissenting opinion. See Kenny v. Kaatz Funeral Home, Inc., 472 Mich. 929, 697 N.W.2d 526 (2005)
CAVANAGH and KELLY, JJ., would grant leave to appeal.